Title: To Thomas Jefferson from Henry Dearborn, 13 November 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                     Sir
                            
                            War DepartmentNovr 13 1806
                        
                        I have the honor of proposing, for  your approbation the following promotions and appointments in the Army of the United States, viz. 
                  1st. Lieut Addison B. Armistead of the Regt of Artillerists to be promoted to the Rank of Captain in the same, vice, Capt Leml. Gates decd. Oct 1. 1806
                  1st Lieut George Armistead of the same Regt. to be promoted to the Rank of Captain in the same, vice, Capt John B Barnes resigned Nov. 1. 1806
                  2d Lieut Joseph Kimball of the same Regt. to be promoted to the Rank of First Lieut, vice, Addison B. Armistead promoted Oct 1. 1806
                  2d Lieut Robert Roberts of the same Regt. to be promoted to the rank of First Lieut. vice, George Armistead promoted Novr. 1. 1806
                  2d Lieut James Hanham of the same Regt. to be promoted. to the Rank of First Lieut. vice, Reuben Smith resigned Novr 1. 1806
                  1st Lieut. Zebulon M. Pike of the First Regt. of Infantry to be promoted to the Rank of Captain in the same, vice, Capt Jas. Richmond Decd.
                  
                  2d. Lieut Daniel Baker of the same Regt. to be promoted to the rank of First Lieut. (vice), Zebulon M. Pike promoted
                  Ensn Hezekiah Johnson of the same Regt. to be promoted to the rank of Second Lieut. vice Thomas B. Steele resigned June 20. 1806
                  Ensign Benjamin Marshall of the same Regt to be promoted to the rank of Second Lieut. vice, Lt Daniel Baker promoted.
                  Cadets. Joseph Proveaux, Ethan A Allen, Thomas Bennett, Robert Lucas & John D Wyndham to be appointed, Second Lieutenants in the Regiment of Artillerists.
                  Cadet Louis Loramier, Nicholas King of Maryland, Samuel H Mitchell of Kentucky. William T Ware of Georgia, David E Dean of Orleans and Serjeant Philip Osteander to be appointed Ensigns of Infantry.
                  Accept, Sir; assurances of my high respect & consideration
                        
                            H. Dearborn
                     
                        
                    